Title: From George Washington to Henry Laurens, 2 June 1778
From: Washington, George
To: Laurens, Henry


                    
                        Sir
                        Valley forge June 2d 1778
                    
                    I beg leave to inform you, that agreably to the Resolutions transmitted in your Favor of the 31st Ulto, I shall undertake the reform of  the North Carolina Batallions in Camp, as soon as circumstances will admit.
                    I sincerely wish the Legislatures of the several States had passed Laws, adopting the generous policy, recommended by Congress in their Resolution of the 23d of April. I am assured, by authority not to be questioned, that for want of this, Hundreds nay Thousands of people, and among them many valuable Artisans, with large quantities of Goods will be forced from philadelphia, who otherwise would willingly remain. From report, their reluctance and distress upon this occasion, are scarcely to be parallelled. There are a few, whose conduct has been such, that no assurances of security, I presume, could induce them to stay; and their departure, compelled and founded as it were in the approbation of their own consciences, would answer all the purposes of example, especially if followed by a confiscation of property. A proscribing system or Laws having the same effect, when carried to a great extent, ever appeared to me to be impolitic; and their operation should always cease with the causes, which produced them. Examples in terrorem are necessary, but to exile many of it’s Inhabitants cannot be the interest of any State. I have the Honor to be with great respect and esteem Sir Your Most Obedt servt
                    
                        Go: Washington
                    
                